Citation Nr: 0612348	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  99-07 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a temporary total disability rating 
pursuant to the provisions of 38 C.F.R. § 4.30, based on 
convalescence following Department of Veterans Affairs (VA) 
hospitalization.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of injury to jaw.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic trigeminal neuralgia of the fifth 
cranial nerve with sensory neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 1998 and 
January 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  This case was 
previously before the Board in December 2004 and was remanded 
to the Agency of Original Jurisdiction for additional 
development.  The required development actions have been 
completed to the extent possible, and the claims have been 
returned to the Board for adjudication.  Stegall v. West, 11 
Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  Between 1982 and 1991, the appellant underwent multiple 
facial surgeries to ameliorate the residuals of the 1980 
surgery to correct a congenital condition.   

2.  The appellant has not undergone any facial surgery for a 
service-connected condition requiring convalescence.  

3.  On VA examination in 1999, vertical inter-incisal motion 
of the temporomandibular articulation was 31 millimeters, 
left lateral excursion was 5 millimeters, and right lateral 
excursion was restrained to 2 millimeters causing bilateral 
pain in the temporomandibular joint. 

4.  VA examinations conducted in 2003 and 2005 show 
complaints of pain, but no popping, with vertical inter-
incisal motion of the temporomandibular articulation greater 
than 40 millimeters and lateral excursion (left and right) 
greater than 4 millimeters.  

5.  Traumatic trigeminal neuralgia of the maxilla with 
atypical facial pain and loss of sensation is manifested by 
no more than severe incomplete paralysis. 


CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating under 38 C.F.R. 
§ 4.30 due to treatment for a service-connected condition 
requiring convalescence have not been met.  38 U.S.C.A. 
§§ 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.30 
(2005).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of injury to the jaw have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321(b)(1), 4.3, 4.150 Diagnostic Code 9905 
(2005).  

3.  The criteria for an initial 30 percent evaluation for 
traumatic trigeminal neuralgia of the fifth cranial nerve 
with atypical facial pain and sensory neuropathy have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.124a, 
Diagnostic Codes 8205, 8405 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Notice

The March 2005 VCAA letter from the RO to the veteran was 
issued subsequent to decisions from the agency of original 
jurisdiction.  The letter informed the veteran of what 
evidence was required to substantiate the claims, and of his 
and VA's duties for obtaining evidence.  The veteran was also 
asked to provide VA with pertinent information or evidence in 
his possession that pertained to his appeal.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for the disability benefits on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993 
(where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for a temporary total 
convalescence rating and an increased rating for residuals of 
injury to the jaw, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Also, the claim of entitlement to an initial 
evaluation in excess of 10 percent arises from the September 
1998 rating decision which granted service connection for 
traumatic trigeminal neuralgia of the fifth cranial nerve 
with sensor neuropathy.  The veteran's filing of a notice of 
disagreement as to the initial disability rating did not 
trigger any additional § 5103 notice.  Rather, VA was then 
required to fulfill its statutory duties under 38 U.S.C. 
§§ 5104 and 7105, and regulatory duties under 38 C.F.R. 
§ 3.101.  As such, VA satisfied its duty to notify by means 
of a statement of the case, and supplemental statement of the 
case which set forth the relevant diagnostic criteria for 
rating the disability at issue.  The veteran was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the increased initial rating granted 
herein on appeal.  However, the Board does not find that such 
issue has been raised in the record.  Moreover, if the 
veteran expresses disagreement with the effective date 
assigned by the implementing rating decision for the 
increased initial rating granted by this decision, he may be 
timely provided notice as to effective dates at that time.  
As such, the veteran is not prejudiced by the Board's 
consideration of the appeal at this time.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the September 1998 and 
January 2001 unfavorable AOJ decisions that are the basis of 
this appeal were already decided and appealed prior to the 
March 2005 VCAA notice that constituted proper notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the appellant after 
the initial adjudication of his claims, the appellant has not 
been prejudiced thereby.  The content of the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
claims were readjudicated thereafter, and the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

Duty to assist

With regard to the duty to assist, the appellant's claims 
file contains service medical records, and post service 
treatment records and reports of examinations, VA and 
private.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of this appeal and 
has not identified any additional pertinent evidence to be 
associated with the record.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Hence, VA's 
duty to assist the veteran in the development of his claims 
has been satisfied.  

The Board has reviewed all of the evidence in the veteran's 
claims folder with an emphasis on the medical evidence for 
the rating periods on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

II.  Temporary total rating under 38 C.F.R. § 4.30.  

In essence, the appellant asserts but for the in-service jaw 
injury, the October 1980 surgery to correct the crossbite 
would not have been necessary.  Thus, compensation is 
warranted for the convalescent period.  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that a service-connected disability resulted in 
surgery necessitating at least one month of convalescence 
(effective as to outpatient surgery March 1, 1989.), surgery 
with severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).  
38 C.F.R. § 4.30.  

The service medical records show repair of the mandible 
following a motor vehicle accident in-service.  Thereafter, 
the service member was diagnosed with temporomandibular joint 
disease (TMD).  The service medical records show no pattern 
of treatment or complaints of a sinus condition.  However, he 
was evaluated on two occasions (December 1978 and May 1979) 
for what appeared to be acute and transient episodes of a 
sinus condition.  

Post service, the appellant underwent surgery in October 
1980.  In 1981, the appellant sought a compensable evaluation 
for the service-connected jaw disability on the basis of the 
surgery.  In brief, the RO denied a compensable evaluation on 
the basis of the 1980 hospital summary showing the appellant 
presented with congenital maxillary asymmetry and prosthetic 
rehabilitation necessitated the repositioning of the right 
segment to repair his Class III malocclusion.

The report of the April 2003 VA examination explained, in 
plain language, the surgical procedure to correct the 
crossbite.  The congenital condition, pseudoprognathism, 
required fracture and reconstruction of the right maxillary 
bone which caused a blockage of the drainage from the right 
maxillary sinus.  The resultant frequent painful sinusitis 
required four separate drainage procedures.  In 1990, a 
prosthetic window was placed in the medial wall of the right 
maxillary sinus to permit drainage through the right side of 
the nasal pathway.

Other treatment records to include hospital summaries show 
the evaluation and treatment following the four corrective 
surgeries to the appellant's maxillary sinuses as a result of 
the orthognathic surgery in 1980.  The surgeries were 
performed in December 1982, June 1985, August 1987, August 
1989, and September 1991.  By rating decision in February 
1987, the RO denied service connection for a sinus condition.  
The Board stresses that service connection is not in effect 
for sinusitis or pseudoprognathia.

Service connection is not warranted for congenital conditions 
because they are not diseases or injuries within the meaning 
of applicable legislation.  38 C.F.R. § 3.303 (2005).  
Service connection may be established for aggravation of a 
congenital disability by a superimposed injury or disease.  
VAOPGCPREC 82-90, 56 Fed. Reg. 45,711 (1990).

The Board has considered the appellant's contentions to 
include his assertion that he did not have any problems with 
his crossbite prior to the in-service jaw injury and the in-
service repair.  As lay persons, the appellant is competent 
to describe his symptoms and his mother is competent to 
describe her observations.  However, they are not competent 
to ascribe their observations to a specific disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There 
is no evidence showing the appellant underwent any surgery 
following separation from service for residuals of the 
service-connected jaw injury that required convalescence.  
Moreover, the evidence has not shown that a service-connected 
condition necessitated the October 1980 surgery nor has it 
shown that a service-connected condition necessitated the 
subsequent maxillary surgeries.  Competent medical evidence 
demonstrates that the surgeries post service were measures to 
resolve residuals from the 1980 surgery to correct the 
congenital condition.  Despite the jaw injury in service, 
there is no demonstration by competent evidence of a 
superimposed injury or disease relative to the congenital 
crossbite abnormality, as reflected by the surgeon's opinion.  
See also 38 U.S.C. § 1111 (West 2002).  In a case such as 
this, the appellant cannot seek VA benefits for convalescence 
for a non-service connected condition.  38 C.F.R. 
§§ 3.303(c), 4.30.  The preponderance of the evidence is 
against the appellant's claim.   Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Disability ratings: In general 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Residuals of jaw injury.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (2005).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

The report of VA examinations in 1998, 1999, 2003, and 2005 
show that the appellant was partially edentulous due to 
falling from a truck, and that he had residual problems from 
the surgical correction of a fractured mandible due to 
correction of crossbite.  These reports also show that the 
appellant demonstrated no loss of masticatory function and no 
limitation of range of motion except on the 1999 report of VA 
examination, which showed vertical inter-incisal motion of 
the temporomandibular articulation was 31 millimeters.  
Similarly, vertical and lateral excursions were within normal 
limits except in 1999.  At that time, the right lateral 
excursion was restrained to 2 millimeters causing bilateral 
pain in the temporomandibular joints.  

For the period of the appeal, the evidence of record also 
shows temporomandibular joint pain with fatigue on chewing 
and left lateral pterygoid muscle discomfort.  The VA 
examiner in August 2005 opined that the muscle fatigue might 
be due to neck trauma and lack of sleep not the 
temporomandibular joint dysfunction.  The Board observes that 
this has not been distinguished.  As such, the Board will 
attribute the fatigue to the residuals of the jaw injury.  

Indeed, the evidence does show that for the duration of the 
appeal, the appellant's inter-incisal range and lateral 
excursion had improved since the RO assigned the 10 percent 
evaluation in November 1999.  In the absence of vertical 
inter-incisal range less than 41 millimeters and lateral 
excursion less than 5 millimeters, a 10 percent evaluation is 
not warranted under Diagnostic Code 9905.  Ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150, 
Diagnostic Code 9905, Note.  VA examinations conducted in 
2003 and 2005 show inter-incisal motion of the 
temporomandibular articulation at 45 millimeters and 48 
millimeters.  On examination in 2003, excursion was at least 
10 to 12 millimeters.  In 2005, the left lateral excursion 
was 8 millimeters and the right lateral excursion was 8 
millimeters with pain but no popping.  In essence, excursion 
appeared to be normal and without deviation.  

Notwithstanding the improved range of motion, the Board does 
note that the appellant manifested evidence of muscle fatigue 
(in April 2000, March 2003 and August 2005), daily flares of 
joint pain that had no precipitating event (March 2003 and 
August 2005), mild crepitus and mild tenderness over the TMJ 
(April 2000), and pain on right and left lateral excursions.  
Although pain medications and muscle relaxants improve the 
chronic temporomandibular joint pain, the clinical findings 
show flares of joint pain that would at a minimum 
intermittently limit jaw motion despite normal inter-incisal 
temporomandibular articulation and lateral excursion in 2003 
and 2005, in addition to fatigue on chewing.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  
Having considered all the evidence in this case, the Board 
resolves all reasonable doubt in favor of the appellant to 
find that the evidence since 1999 shows the residuals of 
injury to jaw more nearly approximate the current 10 percent 
evaluation under Diagnostic Code 9905 for limitation of 
motion of the temporomandibular articulation.  38 C.F.R. 
§§ 4.3, 4.7, 4.59, 4.150.  

As the evidence does not show the residuals of injury to jaw 
are manifest by a loss of the mandible, or, severe nonunion 
of the mandible, or, severe displacement of the mandible, or 
a loss of part or all of the ramus, or, an inter-incisal 
range less than 31 millimeters, an evaluation in excess of 10 
percent is not warranted.  38 C.F.R. § 4.150, Diagnostic 
Codes 9900 through 9907.  Thus, the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the service-connected residuals of injury to the jaw.  The 
appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


B.  Traumatic trigeminal neuralgia of the fifth cranial nerve 
with sensory neuropathy.

In this case, the veteran takes issue with the initial 10 
percent rating assigned when service connection was granted 
for traumatic trigeminal neuralgia of the fifth cranial nerve 
with sensory neuropathy, effective September 30, 1991.  38 
C.F.R. § 4.124a, Diagnostic Code 8405 (2005).  The Board must 
evaluate the relevant evidence since the effective date of 
the award.  It may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Service medical records, hearing transcripts, and VA 
treatment records to include the reports of VA examinations 
reveal that the appellant's left side of his face and chin 
were injured when he fell from a truck during active military 
service.  As shown in his September 2005 statement, the 
appellant attributes his loss of taste, smell, and sensation 
to the in-service accident and surgeries.  In this regard, it 
is noted that the report of VA examination in March 2003 
shows that the appellant was unable to separate different 
smells, and had diminished taste.  

For the period on appeal, the relevant diagnoses include 
chronic facial pain (November 1995); atypical facial pain 
(September 1996); right facial pain secondary to trauma 
(October 1996); neuropathic pain; traumatic trigeminal 
neuralgia involving the upper and middle branches of the 
right fifth cranial nerve with sensory neuropathy (May 1998); 
trigeminal neuralgia, left side of face, with atypical facial 
pain and loss of sensation manifested by no more than severe 
incomplete paralysis on the left side of the face (October 
1999); right trigeminal neuropathy in the V2 distribution 
secondary to status post multiple facial operations and 
atypical facial pain (April 2003); and maxillary lip sensory 
loss probably due to surgery that followed motor vehicle 
accident (August 2005).  

As the diagnoses reveal incomplete paralysis of the 
trigeminal cranial nerve, a 50 percent evaluation for 
complete paralysis of the fifth (trigeminal) cranial nerve is 
not warranted.  The Board now considers whether the current 
10 percent evaluation for moderate incomplete paralysis is 
appropriate for the rating period in question and whether 
separate ratings may be granted for any period.  In doing so, 
ratings for cranial nerves are for unilateral involvement, 
when bilateral, the ratings can be combined but without the 
bilateral factor.  38 C.F.R. § 4.124a, Diagnostic Codes 8205 
through 8407 (2005).  

In September 1991, the appellant presented with symptoms of 
right sinus pain and deviated nasal septum to the right.  The 
examiner noted that he did not believe the pain was tooth 
related and scheduled follow up in November 1991.  In part, 
the diagnoses were right maxillary sinusitis and chronic 
sinusitis.   In November 1995, the appellant complained of 
pain above the right eye and to the right cheek that had been 
present since 1980.  The VA examiner noted that he did not 
feel the appellant had chronic sinusitis at that time.  
Again, it was shown in 1996 that sinusitis was not considered 
to be the source of the pain.  The VA examiner in April 2003 
opined that the root of the appellant's pain, which was 20 
seconds of lancinating severe pain, was identical to 
classical trigeminal neuralgia.  

Consistent with the above diagnoses, the evidence 
demonstrates some facial weakness and some sensory loss.  The 
May 1998 report of VA cranial nerves examination showed that 
his upper and lower facial strength was within normal limits 
bilaterally.  The May 1998 report of VA dental examination 
showed no limitation of motion or functional impairment of 
the jaw.  The October 1999 VA cranial nerves examination 
showed there was no asymmetry or facial weakness except for a 
mild larger oral opening on the right side on grimace.  A 
private neurology examination in April 2000 showed there was 
some right-sided facial weakness especially in the lower 
face.  Otherwise, there was good facial strength.  On testing 
during the March 2003 and the August 2005 VA dental 
examinations, the left pterygoid muscle was the only muscle 
to have some discomfort and fatigue. The VA examiners opined 
that the muscle fatigue might be due to neck trauma and lack 
of sleep.  

Decreased or abnormal sensation was shown in May 1998, 
October 1999, April 2000, and March 2003.  The May 1998 VA 
cranial nerves examination showed hypesthesia of the right 
upper lip and mild hypesthesia of the right lower face (mid 
cheek and maxillary sinus) which also appeared hyperesthetic 
at times when touched with a pin.  The October 1999 VA 
cranial nerves examination showed a slight decrease in 
sensation of the right zygomatic arch and a decrease in 
vibration sense on the right temple versus the left temple.  
Touch was equal bilaterally.  The April 2000 private 
neurology examination showed approximately a 50 percent 
deficit to sensory examination with cold and vibratory 
sensation, but normal facial sensation in the distribution of 
V1 through V3.  In April 2003, two point discrimination was 
mildly decreased in the right forehead and moderately 
decreased over the right upper jaw.  The upper lip was 
without two point discrimination and vibration sense.  
Sensation over the mandible in the V3 distribution of the 
right trigeminal nerve was normal to all modalities.  

The Board has considered the appellant's complaints and does 
not dismiss his assertion that headaches and the vice-like 
pain may be due to the trigeminal nerve damage.  However, as 
a lay person, he is not competent to relate symptoms to a 
diagnosis only to describe his symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Indeed, VA 
physicians in 1996, 2003, and 2005 have dismissed sinusitis 
as the source of his pain.  In part, the VA examiner in 2003 
opined that the root of the appellant's severe pain was 
identical to classical trigeminal neuralgia.  Because VA 
examiners have not distinguished whether the fatigue 
exhibited in the pterygoid muscle was due to neck trauma and 
lack of sleep or nerve damage, the Board does not distinguish 
it here.  

Having considered evidence of motor weakness and motor loss 
in the right side of the face together with severe pain and a 
moderate decrease in sensation over the right cheek, right 
maxilla, and absence of sensation to the upper lip which 
impairs dental analgesia, it is apparent that the service-
connected disability is more than 10 percent disabling.  
There is no evidence of paralysis of the seventh facial 
cranial nerve, complete or incomplete, to warrant a separate 
evaluation for loss of innervation to the facial muscles.  In 
this case, the Board resolves all reasonable doubt in favor 
of the appellant to find that the traumatic trigeminal 
neuralgia of the fifth cranial nerve with atypical facial 
pain and sensory neuropathy more nearly approximates a 30 
percent evaluation for severe incomplete paralysis.  38 
C.F.R. § 4.3, 4.7, 4.124a Diagnostic Codes 8205, 8405 (2005).  
Based on the facts of this case staged ratings are not 
warranted, and the 30 percent rating is assigned from the 
effective date of the award.  Fenderson v. West, 12 Vet. App. 
119 (1999).   


Other matter

At no point during the period of this appeal has the evidence 
been sufficient to invoke the procedures for assignment of 
any higher evaluation on an extra-schedular basis for either 
disability, residuals of injury to jaw or traumatic 
trigeminal neuralgia pursuant to 38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the disabilities are not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the 10 percent rating for 
residuals of injury to jaw and the newly assigned 30 percent 
rating for incomplete paralysis of the trigeminal nerve as 
assigned herein).  There also is no objective evidence that 
either disability warrants frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  Indeed, in 
April 2003, the VA examiner reported that the appellant was 
disabled to the extent that the pain was quite severe and 
that he was preoccupied with attempting to find methods to 
control it.  Nonetheless, the appellant worked in the tool 
and die industry and did not feel that his ability to perform 
his job was reduced by the pain.  38 C.F.R. § 3.321(b)(1); 
see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 




ORDER

Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 due to treatment for a service-connected condition 
requiring convalescence is denied.  

An evaluation in excess of 10 percent for residuals of a jaw 
injury is denied.

An initial 30 percent evaluation for traumatic trigeminal 
neuralgia of the fifth cranial nerve with sensory neuropathy 
is granted, subject to the laws governing the payment of VA 
benefits.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


